DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 18 April 2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Matthew Todd (Reg. No. 57,928) on 15 June 2022.
	The application has been amended as follows:
	Claim 1, at paragraph (f), should now read:
	“(f) wherein the middle layer is melted from the polyethylene, wherein the polyethylene is initially in the form of a liquid impervious thin film, which becomes porous upon melting so as to provide the fluid pathway through which the cleaning composition is able to travel from both the top surface layer to the bottom surface layer and from the bottom surface layer to the top surface layer.”
	Claim 9, at ll. 2 – 3,
	“multilayer” should read “multi-layer” for both instances.
	Claim 10, at paragraph (f), should now read:
	“(f) wherein the  middle layer is melted from the thermoplastic material, wherein the thermoplastic material is initially in the form of a liquid impervious thin film, which becomes porous upon melting so as to provide the fluid pathway through which the cleaning composition is able to travel from both the top surface layer to the bottom surface layer and from the bottom surface layer to the top surface layer.”
	Claim 17, at ll. 2 – 3,
	“multilayer” should read “multi-layer” for both instances.

Allowable Subject Matter
Claims 1 – 20 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Nissing (US 6,270,875 B1) is regarded as the closest prior art.
	With respect to claim 1, Nissing discloses multi-layer substrate (“multiple layer disposable wiping article”: e.g. Fig. 1 – 7, especially Fig. 4A, 4B; Col. 1, l. 62, to Col. 12, l. 55) comprising: 
	(a) a top surface layer comprising a synthetic nonwoven material that is, e.g., carded web (“third layer” 3000: e.g. Col. 2, ll. 22 – 30, 35 – 39, 61 – 67; Col. 3, ll. 1 – 7; Col. 8, l. 50, to Col. 11, l. 54); 
	(b) a middle layer comprising polyethylene (“second layer”, “second layer” 2000, made of, e.g., polyethylene: Col. 1, l. 65, to Col. 3, l. 11; Col. 3, l. 26, to Col. 4, l. 22; Col. 5, l. 41, to Col. 6, l. 4; Col. 7, l. 20, to Col. 8, l. 49; Col. 12, ll. 50 – 55); 
	(c) a bottom surface layer comprising a synthetic nonwoven material that is, e.g., carded web (e.g. “first layer”, e.g. “first layer” 1000: e.g. Col. 1, l. 64, to Col. 2, l. 13; Col. 3, ll. 29 – 62; Col. 6, l. 20, to Col. 7, l. 19); and 
	(d) a cleaning composition loaded onto said multi-layer substrate (“wetting agent”, “aqueous lotion”: e.g. Col. 1, ll. 35 – 41, 49 – 53; Col. 6, ll. 16 – 19) wherein a fluid pathway through the melted thermoplastic material allows the cleaning composition to travel from the top surface layer to the bottom surface layer (“second layer” 2000 comprises “capillaries” 2041 promoting flow from “first surface” 2042, which faces “third layer” 3000, to “second surface” 2044, which faces “first layer” 1000: e.g. Col. 2, ll. 41 – 46, 61 – 67; Col. 7, ll. 32 – 36; Col. 8, ll. 21 – 49); 
	With respect to surface layers constituting a top surface layer and a bottom surface layer, the examiner observes a top surface layer becomes a bottom surface layer, and vice versa, when the multi-layer substrate is oriented 180° within a fixed reference frame.  Therefore, the terms “top” and “bottom” as they pertain to surface layers are interpreted to define a reference frame for the fluid conveyance described in limitation (d) in claim 1 rather than any particular orientation in three-dimensional space.
	In view of this interpretation, although Nissing’s Fig. 4A and 4B depict an orientation wherein the “third layer” 3000 lies below the “first layer” 1000, Nissing discloses fluid flows from a “first surface” 2042 to a “second surface” 2044 of the “second layer” 2000 via “capillaries” 2041, as stated previously.  Per this disclosed direction of fluid flow, it follows the “third layer” 3000 and the “first layer” 1000 respectively correspond to the claimed top surface layer and bottom surface layer.  Stated another way, flipping the orientation of the multi-layer substrates in Nissing’s Fig. 4A and 4B upside-down from that shown provides a multi-layer substrate such that the “third layer” 3000 becomes a top surface layer and the “first layer” 1000 becomes a bottom surface layer.
	Furthermore, in at least one embodiment, Nissing directly bonds both the “first layer” 1000 and the “third layer” 3000 to the “second layer” 2000 (e.g. Col. 4, ll. 10 – 12; Col. 10, ll. 26 - 32), wherein both of these direct bonds are provided by, among other methods, melt bonding (“thermal bonding”, “mechanical-thermal bonding”, “ultrasonic bonding”: e.g. Col. 10, ll. 32 – 34; Col. 12, ll. 50 – 55).  Direct bonding as Nissing discloses implies intervening structures between the “first layer” 1000 and the “second layer” 2000 are absent, and the same applies for the “third layer” 3000 and the “second layer” 2000.  Accordingly, when heat is applied to these structures according to exemplary methods as Nissing discloses, the polyethylene in the “second layer” 2000 melts such that the thermoplastic material (polyethylene) bonds to groups of fibers in the “first layer” 1000 and the “third layer” 3000 as it melts and fractures.
	Therefore, Nissing’s multi-layer substrate is void of any chemical adhesives, the melted thermoplastic material instead, when melted, bonding to groups of fibers in the top surface layer and the bottom surface layer that are in direct contact with the thermoplastic material as it melts and fractures.
	However, as to limitations (e) and (f), Nissing differs as follows:
	Claim limitation (f) in claim 1 is a product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113, I.  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  See MPEP § 2113, I.  
	Per the examiner’s amendment above, limitation (f) now reads “wherein the middle layer is melted from the polyethylene, wherein the polyethylene is initially in the form of a liquid impervious thin film, which becomes porous upon melting so as to provide the fluid pathway through which the cleaning composition is able to travel both from the top surface layer to the bottom surface layer and from the bottom surface layer to the top surface layer.”  However, limitation (e) provides clarity as to the implied structures of the melting as described in the features of limitation (f), so limitation (f) must be read in light of limitation (e), which reads “wherein the multi-layer substrate is void of any chemical adhesives, the thermoplastic material instead, when melted, bonding to groups of fibers in the top surface layer and the bottom surface layer that are in direct contact with the thermoplastic material as it melts and fractures, forming fluid pathways”.
	The examiner understands the implied structure of the middle layer to be one wherein the middle layer forms pores in between individual fibers in the synthetic nonwoven materials of the top and bottom surface layers, particular where the middle layer directly contacts the fibers in the synthetic nonwoven materials of both the top and bottom surface layers.  Such pores permit fluid transport, and in particular of the cleaning composition from limitation (d), from the top surface layer to the bottom surface layer and vice versa.
	Nissing therefore is observed to differ from limitations (e) and (f) in that (1) Nissing does not teach or suggest a structure wherein pores are formed in the middle layer between the fibers in the synthetic nonwoven materials of the top and bottom surface layers.  
	In particular, while Nissing’s fluid pathways may have some degree of two-way fluid transport (“capillaries” 2041 have preferential fluid flow which allows more fluid conduction in one direction versus the opposite direction: e.g. Col. 7, ll. 21 – 26; Col. 8, ll. 21 – 27), such fluid pathways are not formed in between and bonded to the fibers in the synthetic nonwoven materials as is implied by the process limitations recited in claim 1.
	Additionally, even in the areas where the middle layer bonds to the top and bottom surface layers, the examiner observes Nissing does not teach, suggest, or otherwise provide an expectation that fluid pathways as required of claim 1 would form therein.  Therefore, claim 1 is allowable over Nissing.
	With respect to claim 10, claim 10 recites similar limitations to claim 1 in regard to the middle layer, especially with respect to the product-by-process limitations regarding melting formation of fluid pathways.  Accordingly, the reasons above for claim 1 being allowable over Nissing similarly apply to claim 10.
	The examiner further notes the claims of the instant application as amended herein differ from the claims of U.S. Application No. 16/710,774, filed 11 December 2019.  More specifically, the claims of U.S. Application No. 16/710,774 require top and bottom surface layers consisting of (emphasis added by the examiner) pulp fibers.
	When the phrase “consists of” appears in a clause of the body of a claim, rather than immediately following the preamble, there is an “exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements.”  Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016) (a layer “selected from the group consisting of” specific resins is closed to resins other than those listed).  However, the “consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole.  Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986).  See MPEP § 2111.03, II.
	Therefore, the embodiments of the claims in said U.S. Application No. 16/710,774 are limited to those embodiments where fibers other than fibers are excluded in the top and bottom surface layer.  ¶ [0051] of U.S. Application No. 16/710,774 differentiates pulp fibers from synthetic fibers.  The instant specification and claims make similar differentiation (see, e.g., claim 4 and ¶ [0049]).  Accordingly, to arrive at an embodiment within the scope of the claims, a modification to the embodiments claimed in U.S. Application No. 16/710,774 would require the addition of synthetic fibers, which is contradictory to the claim requirement therein for surface layers consisting of pulp fibers. 
	With respect to claims 2 – 9, 11 – 15, and 17 – 21, each of claims 2 – 9, 11 – 15, and 17 – 21 depends, directly or indirectly, on claim 1 or claim 10, as appropriate.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, each of claims 2 – 9, 11 – 15, and 17 – 21 is allowed for at least the same reasons as claim 1 or claim 10, as appropriate.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783